The case Hodges v. New England Screw Co. 3 R.I. 9, decided A.D. 1853, has always since then been regarded as settling the practice of this State in regard to the rehearing of suits in equity on petition. The court then decided as a rule of practice, subject to alteration by a new rule if found necessary, that a rehearing would be granted by the court in its discretion upon petition preferred within a year, even when the error alleged was simply error of law, and the court added that the discretion should be exercised liberally in favor of a rehearing. We think that under this decision the petitioners are entitled to be heard on their petition, and that the motion to dismiss should be overruled. And see Pub. Stat. R.I. cap. 192, § 7, 4th clause; Digest of A.D. 1844, pp. 91, 92.
Order accordingly.
The petition for a rehearing was heard December 31, A.D. 1887, before the chief justice and the four associate justices.
The facts involved are given in 15 R.I. p. 205 sq.